         Case 6:20-cv-00881-ADA Document 96 Filed 07/29/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


SONOS, INC.,

               Plaintiff,

       vs.                                         Case No. 6:20-cv-00881-ADA

GOOGLE LLC,
                                                   JURY TRIAL DEMANDED
               Defendant.



             JOINT STIPULATION CONCERNING HEARING TRANSCRIPT

TO THE HONORABLE COURT:

       Plaintiff Sonos, Inc. (“Sonos”) and Defendant Google LLC (“Google”) (collectively, the

“Parties”) submit this Joint Stipulation to supplement the record after the court reporter

experienced a connectivity issue during the July 23, 2021 hearing, and was unable to record a

portion of the hearing. After the connectivity issue, counsel for Sonos stated that the Google Cloud

Platform was an accused functionality. Counsel for Sonos then read a passage from page eight of

Sonos’s Infringement contentions, which states:

       “As still a further example, for certain of the accused Cast-enabled apps (including
       Google’s own Cast-enabled apps and third-party apps such as Spotify), the backend
       software that facilitates the accused Cast functionality for transferring playback of
       streaming media content from a Cast-enabled computing device or Cast-enabled
       display to a Cast-enabled media player and then controlling the Cast-enabled media
       player’s playback via the Cast-enabled computing device or Cast-enabled display
       is hosted by Google on Cloud-based infrastructure that is owned and/or operated
       by Google (sometimes referred to as Google Cloud Platform or “GCP” for short),
       and by virtue of hosting this backend software, Google has actively, knowingly,
       and intentionally induced (and continues to actively, knowingly, and intentionally
       induce) others to “mak[e]” and “use” Cast-enabled computing devices and Cast-
       enabled displays, which constitutes direct infringement of the asserted claims of the
       ’615 and ’033 Patents under 35 U.S.C § 271(a)." Sonos’s Infringement
       Contentions.”
         Case 6:20-cv-00881-ADA Document 96 Filed 07/29/21 Page 2 of 4




Sonos’s Infringement Contentions at 8. Both Parties are in agreement the record should

include the above cited paragraph.
        Case 6:20-cv-00881-ADA Document 96 Filed 07/29/21 Page 3 of 4




DATED: July 29, 2021

                                  By: /s/ Paige Arnette Amstutz
                                     Paige Arnette Amstutz
                                     Texas State Bar No. 00796136
                                     SCOTT, DOUGLASS & MCCONNICO, LLP
                                     303 Colorado Street, Suite 2400
                                     Austin, TX 78701
                                     Telephone: (512) 495-6300
                                     Facsimile: (512) 495-6399
                                     pamstutz@scottdoug.com

                                     Charles K. Verhoeven (admitted pro hac vice)
                                     charlesverhoeven@quinnemanuel.com
                                     Melissa Baily (admitted pro hac vice)
                                     melissabaily@quinnemanuel.com
                                     Jordan Jaffe (admitted pro hac vice)
                                     jordanjaffe@quinnemanuel.com
                                     Lindsay Cooper (admitted pro hac vice)
                                     lindsaycooper@quinnemanuel.com
                                     QUINN EMANUEL URQUHART & SULLIVAN LLP
                                     50 California Street, 22nd Floor
                                     San Francisco, CA 94111-4788
                                     Telephone:     (415) 875 6600
                                     Facsimile:     (415) 875 6700

                                     Counsel for Defendant Google LLC


                                   By: /s/ Mark D. Siegmund
                                   Mark D. Siegmund
                                   Texas State Bar No. 24117055
                                   LAW FIRM OF WALT, FAIR PLLC.
                                   1508 North Valley Mills Drive
                                   Waco, TX 76710
                                   Telephone: (254) 772-6400
                                   Facsimile: (254) 772-6432
                                   mark@walfairpllc.com

                                   Clement Seth Roberts (admitted pro hac vice)
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   405 Howard Street
                                   San Francisco, CA 94105
                                   Telephone:    (415) 773-5484
                                   Facsimile:    (415) 773-5759
                                   croberts@orrick.com

                                   Bas de Blank (admitted pro hac vice)
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   1000 Marsh Boulevard
                                   Menlo Park, CA 94205
                                   Telephone:    (650) 614-7343
                                   Facsimile:    (650) 614-7401
                                   bdeblank@orrick.com
         Case 6:20-cv-00881-ADA Document 96 Filed 07/29/21 Page 4 of 4



                                             Alyssa Caridis (admitted pro hac vice)
                                             ORRICK, HERRINGTON & SUTCLIFFE LLP
                                             777 South Figueroa Street, Suite 3200
                                             Los Angeles, CA 90017
                                             Menlo Park, CA 94205
                                             Telephone:     (213) 612-2372
                                             Facsimile:     (213) 612-2499
                                             acaridis@orrick.com

                                             George I. Lee (admitted pro hac vice)
                                             Sean M. Sullivan (admitted pro hac vice)
                                             Roy P. Shea (admitted pro hac vice)
                                             J. Dan Smith (admitted pro hac vice)
                                             LEE SULLIVAN SHEA & SMITH LLP
                                             656 W. Randolph Street, Floor 5W
                                             Chicago, IL 60661
                                             Telephone:     (312) 754-9602
                                             Facsimile:     (312) 754-9603
                                             lee@ls3ip.com
                                             sullivan@ls3ip.com
                                             shea@ls3ip.com
                                             smith@ls3ip.com

                                             Counsel for Plaintiff Sonos, Inc.


                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on July 29, 2021, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.


                                                     /s/Mark D. Siegmund
                                                     Mark D. Siegmund
